           Case 1:20-cv-00534-AWI-SAB Document 120 Filed 07/26/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JOSHUA JASON DALKE,                              )   Case No.: 1:20-cv-00534-AWI-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )   ORDER ADOPTING FINDINGS AND
13            v.                                          RECOMMENDATIONS, AND DENYING
                                                      )   PLAINTIFF’S SECOND MOTION FOR
14                                                    )   SUMMARY JUDGMENT
     KING CLARK, et al.,
                                                      )
15                                                    )   (ECF Nos. 116, 117)
                     Defendants.                      )
16                                                    )

17            Plaintiff Joshua Jason Dalke is proceeding pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On July 7, 2021, the Magistrate Judge issued Findings and Recommendations recommending

21   that Plaintiff’s second motion for summary judgment, filed on July 1, 2021, be denied. (ECF No.

22   117.) The Findings and Recommendations were served on Plaintiff and contained notice that

23   objections were to be filed within fourteen days. (Id.) Plaintiff filed objections on July 20, 2021.

24   (ECF No. 119.)

25            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de

26   novo review of this case. Having carefully reviewed the entire file, the Court finds, the Findings and
27   Recommendations to be supported by the record and by proper analysis.

28   ///

                                                          1
       Case 1:20-cv-00534-AWI-SAB Document 120 Filed 07/26/21 Page 2 of 2



1          Accordingly:

2          1.     The Findings and Recommendations filed on July 7, 2021, are adopted in full; and

3          2.     Plaintiff’s second motion for summary judgment, filed on July 1, 2021 (ECF No. 116),

4                 is denied.

5
6    IT IS SO ORDERED.

7    Dated: July 26, 2021
                                             SENIOR DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
